DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 16, 2021. Claims 1-8 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action
Applicant’s amendments (and Examiner’s amendments herein below) are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Michael Brandt (Reg. No. 71,424) on 20 July 2021.
The application has been amended as follows:

Listing of Claims:

	Claim 1 (Currently Amended)	A field device, comprising: 
	at least one human-machine interfaces comprising: 
		a display device; and 
		a keyboard configured to operate the field device, and 
	a communications interface configured to connect a local operating device having a secure connection to a trusted server via a communications network, the secure connection being based upon an authentication feature of a local operator, 
	wherein the field device during use as intended does not have a secure connection to a network for process control, 
	wherein the field device is configured to provide and store a query key, 
	wherein the field device is connected, at least logically, to the local operating device, 
	wherein the trusted server has a private key configured to provide a signed response key, 
	wherein the signed response key is based upon the query key, and
wherein the field device receives the signed response key from the trusted server.

	Claim 5 (Currently Amended)	A method for securely operating a field device having at least one human-machine interface comprising a display device and a keyboard configured to operate the field device, and a communications interface configured to connect a local operating device, wherein the field device during use as intended does not have a secure connection to a network for process control, the method comprising: 
	connecting the field device, at least logically, to the local operating device via a local connection;
	establishing a secure connection between the local operating device and a trusted server using authentication features of a local operator; 
	generating a query key in the field device; 
	transmitting the query key via the local operating device and [[a]] the secure connection to the trusted server; 
	forming a signed response key by signing the query key with a private key of the trusted server; 
	transmitting the signed response key via the secure connection between the trusted server and the local operating device to the local operating device, and further via the local connection to the field device; 
	extracting, in the field device, using a public key, the response key from the signed response key; 

	enabling a predetermined procedure for authenticated unlocking of a local operation of the field device when the response key matches the query key, while maintaining an existing configuration in the field device.

Allowable Subject Matter
8.    Independent claims 1 and 5 are allowed. Dependent claims 2-4 and 6-8 are allowed based on their dependency.

No reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

10.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (U.S. Pub. No. 2021/0203491) – cited for teaching authenticating an IoT device with a server using an offline communication – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THADDEUS J PLECHA/Examiner, Art Unit 2438